DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because “base 14” and “housing 28” are pointing to the same structure in Figs. 1, 3A, 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities:
[0048] recites “second arm 18”, which should have been “second arm 20” instead.  
[0059] recites “cams 134, 142”, which should have been “cams 134, 140” instead.
[0062] recites “the head portion 112”, which should have been “the head portion 114” instead.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “an edge”, which should have been “the edge”, since “opposing edges” were introduced earlier in the claim.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 12-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a spring coupled to the ratchet pawl…”. It’s not clear whether this is the same spring introduced in claim 1. In order to examine this application, examiner will assume this is a second spring and that the spring in claim 1 should be a first spring instead.

Claim 6 recites “the first arm includes a hook configured… the second arm includes a hook configured…”. It’s not clear if there is just one hook or there are two hooks. In order to examine this application, examiner will assume the first arm includes a first hook, and the second arm includes a second hook.
Claims 15 and 20 have similar issue as claim 6 above.

a housing” instead. Also, it’s unclear the difference between the base 14 and the housing 28 in Figs. 1, 3A, 10 of this instant application.

	Claim 12 recites to depend on claim 12. Thus, the claim is indefinite. In order to examine this application, examiner will assume the limitation should depend on claim 11 instead.
	Claims 13 and 15 depends on claim 12.

	Claim 14 recites to depend on claim 14. Thus, the claim is indefinite. In order to examine this application, examiner will assume the limitation should depend on claim 13 instead since this limitation is similar to claim 5 which depends on claim 4.

	Claim 18 recites to depend on claim 18. Thus, the claim is indefinite. In order to examine this application, examiner will assume the limitation should depend on claim 17 instead.

	Claim 19 recites to depend on claim 19. Thus, the claim is indefinite. In order to examine this application, examiner will assume the limitation should depend on claim 18 instead since the proximity sensor was introduced in claim 18.



Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
*It appears that claim 16 should depend on claim 11 instead of claim 1.
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,788,857 in view of Fawcett et al. (US 2010/0079285; hereinafter “Fawcett”). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,788,857 discloses everything except that the first arm and the second arm are moveable together away and toward the base. However, Fawcett teaches a first arm (left 70, Figs. 3, 4) and a second arm (right 70, Figs. 3, 4) are moveable together away and toward a base (30, Fig. 3). It would have been obvious to one of ordinary skill in the .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…allow the first arm and second arm…”, which should have been “…allow the first arm and the second arm…” instead..  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett et al. (US 2010/0079285; hereinafter “Fawcett”) in view of Chen (US 7,407,143) and Vroom et al. (US 9,927,838; hereinafter “Vroom”).
	Regarding claim 1, Fawcett teaches a dock (20, Figs. 1-6C) for a portable electronic device (10, Figs. 1-6C), the dock comprising: a base (30, Fig. 3); a first arm (such as right 70, Fig. 3) movably supported on the base and having a distal (right 74, Fig. 3) end configured to engage the portable electronic device to secure the portable electronic device to the base (as shown in Figs. 1, 2, 5A-6C); a second arm (such as left 70, Fig. 3) movably supported on the base and having a distal end (left 74, Fig. 3) configured to engage the portable electronic device to secure the portable electronic device to the base (as shown in Figs. 1, 2, 5A-6C); and wherein the first arm and the second arm are movable together away from the base to move from a locked position to an unlocked position (see outward “A” direction in Fig. 4; also see [0031]); wherein the first arm and the second arm are movable together toward the base to move from the unlocked position to the locked position (see inward “A” direction in Fig. 4; also see [0031]). 
Fawcett does not teach a spring coupled to the first arm; wherein the spring biases the first arm and the second arm toward the unlocked position. However, Chen teaches a spring (43, Fig. 3, 4) bias a first arm (4) and a second arm (5) toward an unlocked position (col. 4, lns. 44-47: “… by means of the extension force of the spring 43, the left wing member 5 and the right wing member 4 are move horizontally outside of the upper cover 2…”; also see arrows in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a 
	Fawcett does not teach an electronic actuator operable to allow the first arm and the second arm to move between a locked position, in which the portable electronic device is secured to the dock, and an unlocked position, in which the portable electronic device is removable from the dock. However, Vroom teaches an electronic actuator (same as motor 310, Fig. 4) operable to allow a first arm (250, 240, 230, Fig. 4) and a second arm (220, 210, 200, Fig. 4) to move between a locked position, in which a portable electronic device is secured to a dock, and an unlocked position, in which the portable electronic device is removable from the dock (col. 8, lns. 36-67: “…motor 310 can turn the gears… pressed into the electronic device… reverse direction… removed from the electronic device… the electronic device is securely retained in the docking station to prevent theft of the electronic device…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic actuator operable to allow the first arm and the second arm to move between a locked position, in which the portable electronic device is secured to the dock, and an unlocked position, in which the portable electronic device is removable from the dock in Fawcett in view of Chen, as taught by Vroom, in order to automatically lock and unlock the portable electronic device.
	Regarding claim 2, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the first arm has a gear set (57, Fig. 4) and the base has a lock (50, Fig. 4), the lock being movable between a first position 
	Fawcett does not teach the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement. However, Chen teaches a ratchet gear set (31, Fig. 4) and a base (2, Fig. 4) has a ratchet pawl (32, 321, Fig. 4) to inhibit movement (as shown in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement in Fawcett in view of Chen and Vroom, as taught by Chen, in order to easily allow the first arm and the second arm to move inward without directly adjust the ratchet pawl. 
Fawcett does not teach the electronic actuator operable to actuate the ratchet pawl from the first position to the second position. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic actuator operable to actuate the ratchet pawl from the first position to the second position in Fawcett in view of Chen and Vroom, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, have the electronic actuator to actuate the ratchet pawl allow automatization of the dock and provide easy operation for a user.
Regarding claim 4, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the first arm includes a first gear rack (top 41, 44, Fig. 4), the second arm includes a second gear rack (bottom 41, 44, Fig. 4), and further comprising a pinion gear (48, 47, Fig. 4) engaging the first gear rack and the second gear rack (as shown in Fig. 4).
	Regarding claim 5, Fawcett in view of Chen and Vroom teaches the dock of claim 4. Fawcett does not teach a dampener coupled to the pinion gear to dampen motion of the first arm and the second arm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dampener coupled to the pinion gear to dampen motion of the first arm and the second arm in Fawcett in view of Chen and Vroom, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, adding a dampener can provide smoother and steadier motion of the arms, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 6 as best understood, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the distal end of the first arm includes a first hook (right 74, Fig. 3) configured to wrap around a portion of the portable electronic device (see Figs. 1, 2), and wherein the distal end of the second arm includes a second hook (left 74, Fig. 3) configured to wrap around another portion of the portable electronic device (see Figs. 1, 2).
Regarding claim 9, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Vroom further teaches wherein the electronic actuator includes a motor (310 is a motor in Fig. 3 of Vroom) or a solenoid.
	Regarding claim 10 as best understood, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the base also includes a support platform (37, 32, Fig. 3) extending from a housing (same as 30, Fig. 3), and wherein the support platform is configured to be positioned beneath and contact the portable electronic device (as shown in Figs. 1, 2).
	Regarding claim 11, Fawcett teaches a dock (20, Figs. 1-6C) for a portable electronic device (10, Figs. 1-6C), the dock comprising: a base (30, Fig. 3); a first arm (such as right 70, Fig. 3) movably supported on the base and a second arm (such as left 70, Fig. 3) movably supported by the base, the first arm and second arm being movable together relative to the base between an unlocked position (see outward “A” direction in Fig. 3; also see [0031]), in which the portable electronic device is removable from the dock, and a locked position (Figs. 1, 2), in which the portable electronic device is not removable from the dock (as shown in Figs. 1, 2). 
Fawcett does not teach a spring coupled to the first arm, the spring configured to bias the first arm and the second arm toward the unlocked position. However, Chen teaches a spring (43, Figs. 3, 4) coupled to a first arm (4), the spring configured to bias the first arm and a second arm (5) toward an unlocked position (col. 4, lns. 44-47: “… by means of the extension force of the spring 43, the left wing member 5 and the right wing member 4 are move horizontally outside of the upper cover 2…”; also see arrows in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing 
Fawcett does not teach an electronic actuator operable to selectively allow the first and second arms to move from the locked position to the unlocked position. However, Vroom teaches an electronic actuator (same as motor 310, Fig. 4) operable to selectively allow first (250, 240, 230, Fig. 4) and second arms (220, 210, 200, Fig. 4) to move from a locked position to an unlocked position (col. 8, lns. 36-67: “…motor 310 can turn the gears… pressed into the electronic device… reverse direction… removed from the electronic device… the electronic device is securely retained in the docking station to prevent theft of the electronic device…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic actuator operable to selectively allow the first and second arms to move from the locked position to the unlocked position in Fawcett in view of Chen, as taught by Vroom, in order to automatically lock and unlock the portable electronic device.
Regarding claim 12 as best understood, Fawcett in view of Chen and Vroom teaches the dock of claim 11, and Fawcett further teaches wherein the first arm has a gear set (57, Fig. 4) and the base has a lock (50, Fig. 4), the lock being movable between a first position (when 50 engages with 57), in which the lock engages the gear set to inhibit movement of the first arm and the second arm relative to the base ([0033]: “…prevented from rotating…”), and a second position (as shown in Fig. 4), in which the 
	Fawcett does not teach the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement. However, Chen teaches a ratchet gear set (31, Fig. 4) and a base (2, Fig. 4) has a ratchet pawl (32, 321, Fig. 4) to inhibit movement (as shown in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement in Fawcett in view of Chen and Vroom, as taught by Chen, in order to easily allow the first arm and the second arm to move inward without directly adjust the ratchet pawl. 
Fawcett does not teach the electronic actuator operable to actuate the ratchet pawl from the first position to the second position. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic actuator operable to actuate the ratchet pawl from the first position to the second position in Fawcett in view of Chen and Vroom, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, have the electronic actuator to actuate the ratchet pawl allow automatization of the dock and provide easy operation for a user.
Regarding claim 13, Fawcett in view of Chen and Vroom teaches the dock of claim 12, and Fawcett further teaches wherein the first arm includes a first gear rack 
	Regarding claim 14 as best understood, Fawcett in view of Chen and Vroom teaches the dock of claim 13. Fawcett does not explicitly teach a dampener coupled to the pinion gear to dampen motion of the first arm and the second arm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dampener coupled to the pinion gear to dampen motion of the first arm and the second arm in Fawcett in view of Chen and Vroom, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, adding a dampener can provide smoother and steadier motion of the arms, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 15 as best understood, Fawcett in view of Chen and Vroom teaches the dock of claim 12, and Fawcett further teaches wherein the distal end of the first arm includes a first hook (right 74, Fig. 3) configured to wrap around a portion of the portable electronic device (see Figs. 1, 2), and wherein the distal end of the second arm includes a second hook (left 74, Fig. 3) configured to wrap around another portion of the portable electronic device (see Figs. 1, 2).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett in view of Chen, Vroom, and further in view of Myers et al. (US 6,102,284; hereinafter “Myers”)
	Regarding claim 7, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Fawcett further teaches a proximity sensor (35, Figs. 3, 4) supported by the base.
Fawcett does not teach the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal. However, Myers teaches a proximity sensor (col. 9, lns. 1-2: “…magnetic proximity sensor…”) electrically coupled to an electronic actuator (136, Fig. 8), wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal (wireless communication with 12 as shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal in Fawcett in view of Chen and Vroom, as taught by Myers, in order to remotely control the electronic actuator.
	Regarding claim 16, Fawcett in view of Chen and Vroom teaches the dock of claim 1, and Fawcett further teaches a proximity sensor (35, Figs. 3, 4) supported by the base.
Fawcett does not teach the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal. However, Myers teaches a proximity sensor (col. 9, lns. .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fawcett in view of Chen.
Regarding claim 17, Fawcett teaches a method of operating a dock (20, Figs. 1-6C) for a portable electronic device (10, Figs. 1-6C), the method comprising: locating the portable electronic device between a first arm (right 74, Fig. 3) and a second arm (left 74, Fig. 3) of the dock, each of the first arm and the second arm engaging the portable electronic device to secure the portable electronic device to a base (30, Fig. 3) of the dock (as shown in Figs. 1, 2), disengage a lock (50, Fig. 4) from a gear set (57, Fig. 4) on the first arm (as shown in Fig. 4);
Fawcett does not teach the gear set is a ratchet gear set, and the lock is a ratchet pawl; and in response to disengaging the ratchet pawl from the ratchet gear set, biasing the first arm away from the portable electronic device with a spring; wherein the first arm is engaged with the second arm such that disengaging the ratchet pawl from the ratchet gear set also biases the second arm away from the portable electronic 
Fawcett does not teach actuating an electronic actuator to disengage the ratchet pawl from the ratchet gear set on the first arm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to actuating an electronic actuator to disengage the ratchet pawl from the ratchet gear set on the first arm in Fawcett in view of Chen, since all the claimed .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett in view of Chen, and further in view of Myers
	Regarding claim 18 as best understood, Fawcett in view of Chen and Myers teaches the method of claim 17, and Fawcett further teaches a proximity sensor (35, Figs. 3, 4) located in the dock.
	Fawcett does not teach wherein actuating the electronic actuator includes actuating the electronic actuator in response to a signal from the proximity sensor. However, Myers teaches actuating an electronic actuator (136, Fig. 8) in response to a signal from a proximity sensor (col. 9, lns. 1-2: “…magnetic proximity sensor…”; note magnetic proximity sensor will inherently send signals). It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to actuating the electronic actuator includes actuating the electronic actuator in response to a signal from the proximity sensor in Fawcett in view of Chen, as taught by Myers, in order to remotely control the electronic actuator.
Regarding claim 19 as best understood, Fawcett in view of Chen and Myers teaches the method of claim 18, and Myers further teaches receiving a wireless signal (wireless communication with 12 as shown in Fig. 8 of Myers) from a remote apparatus (such as 12, Fig. 8) within a predetermined distance of the proximity sensor (inherent for a magnetic proximity sensor) to generate the signal for actuating the electronic actuator.
	Regarding claim 20 as best understood, Fawcett in view of Chen and Myers teaches the method of claim 18, and Fawcett further teaches wherein locating the portable electronic device between the first arm and the second arm includes extending a first hook (such as right 74, Fig. 3) of the first arm and a second hook (such as left 74, Fig. 3) of the second arm around opposing edges of the portable electronic device (see Figs. 1, 2), and wherein biasing the first arm away from the portable electronic device includes disengaging the first hook of the first arm from the edge of the portable electronic device (biasing using the spring established in above claim 17 by Chen).

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Re claim 3, prior arts do not teach or suggest the combination of the dock of claim 3, in particular, wherein the ratchet pawl includes a first end having a tooth that engages the ratchet gear set, a second end having an engagement surface, and a second spring coupled to the ratchet pawl to bias ratchet pawl into the first position and the tooth into engagement with the ratchet gear set, the ratchet pawl being pivotable 
	Re claim 8, prior arts do not teach or suggest the combination of the dock of claim 8, in particular, a processor mounted within the base and coupled to the electronic actuator and the proximity sensor; a first fixed guide supported by the base adjacent the second arm; a second fixed guide supported by the base adjacent the second arm, the second fixed guide spaced apart from the first fixed guide; a wire extending between the second arm and the processor to electrically couple the proximity sensor to the controller, wherein the wire is positioned between the first fixed guide and the second fixed guide to restrain movement of the wire during movement of the second arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES WU/Primary Examiner, Art Unit 2841